NOTE: This disposition is nonprecedential.


 United States Court of Appeals
     for the Federal Circuit
               ______________________

     INTEGRATED CLAIMS SYSTEMS, LLC,
                Appellant

                          v.

      TRAVELERS INDEMNITY COMPANY,
                   Appellee
            ______________________

                2018-1142, 2018-1143
               ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2016-00659, IPR2016-00660.
               ______________________

             Decided: February 22, 2019
              ______________________

   JOHN F. WARD, Kelley Drye & Warren, LLP, New
York, NY, argued for appellant. Also represented by
DAVID LINDENBAUM.

    JOSHUA GOLDBERG, Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP, Washington, DC, argued for ap-
pellee. Also represented by DANIEL FRANCIS KLODOWSKI,
JAMES R. BARNEY; ROBERT L. BURNS, II, Reston, VA.
                 ______________________
2                INTEGRATED CLAIMS SYSTEMS, LLC v. TRAVELERS
                                        INDEMNITY COMPANY


     Before DYK, BRYSON, and CHEN, Circuit Judges.
CHEN, Circuit Judge.
    Patent Owner Integrated Claim Systems, LLC (ICS)
appeals from two inter partes review final written deci-
sions by the Patent Trial and Appeal Board (Board) find-
ing unpatentable claims 28–32 of U.S. Patent No. 6,338,
093 and claims 1–4, 14, 16, 19–21, 26, and 30–33 of U.S.
Patent No. 7,694,129 under 35 U.S.C. § 103 for obvious-
ness over certain prior art. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(4)(A). Because ICS’s arguments
lack merit, we affirm.
     The two patents are part of the same family and relate
to a system for processing insurance claims that inte-
grates images and claim form information into a single file
as the two are transmitted from the sender (e.g., a doctor’s
office) to the recipient (e.g., a claims processor at an insur-
ance company). This court has previously issued two judg-
ments summarily affirming, without opinion, Board
unpatentability decisions on ICS patents directed to the
same technology with similar specifications. Integrated
Claims Systems, LLC v. Care N’ Care Insurance Company,
Inc. and Trizetto Corp., Nos. 16-2527, 16-2733, 16-2734
(Fed. Cir. May 3, 2018); Integrated Claims Systems, LLC
v. Travelers Lloyds of Texas Ins. Co., Nos. 16-2163, 16-
2164 (Fed. Cir. Apr. 11, 2017).
    At issue in this appeal is the term “field” in the claims
found unpatentable. The only independent claim at issue
in the ’129 patent reads:
    1. A method of processing digital data and images,
    comprising:
    receiving:
        first data into identifiable fields to create
        a first set of filled identifiable fields,
        wherein at least one of the first set of filled
INTEGRATED CLAIMS SYSTEMS, LLC v. TRAVELERS                 3
INDEMNITY COMPANY


        identifiable fields contains at least one im-
        age; and
        second data into identifiable fields to cre-
        ate a second set of filled identifiable fields,
        wherein the second set of filled identifiable
        fields is a nonempty set, and
        wherein at least some of the first and sec-
        ond data are information that identifies
        the source of the first and second data;
    presenting a graphic user interface (GUI) compris-
    ing a set of fields,
        wherein at least one of the fields of the
        GUI contains an image from the first set
        of filled identifiable fields, and
        wherein at least one of the fields of the
        GUI is filled with data from the second set
        of filled identifiable fields;
    receiving an indication to proceed with processing
    data; and
    in response to receiving the indication:
        using data from at least one field of the
        second set of filled identifiable fields to
        complete at least one field in at least one
        data bank.
’129 patent col. 44 ll. 28–64 (emphasis added). 1



    1    Neither side argues that the term “field” is used in
a substantively different manner in the ’093 patent. Due
to the strong similarity in the specifications amongst this
family of ICS patents, we treat this ’129 patent claim as
representative for purposes of the construction of the term
“field.”
4              INTEGRATED CLAIMS SYSTEMS, LLC v. TRAVELERS
                                      INDEMNITY COMPANY


    The Board construed “field” in the ’129 patent to mean
“entries created for, at least, alphanumeric data or image
data.” In support of its construction, the Board pointed to
several passages from the ’129 patent. Id. at col. 10 ll. 55–
59, col. 12 ll. 50–55, col. 22 ll. 30–35, col. 32 ll. 23–28, col.
33 ll. 16–20; see also id. at col. 13 ll. 44–48, col. 23 ll. 23–
27. Based on our review of the patent, the Board’s con-
struction is tied directly to and supported by the language
of the specification, while ICS’s proposed construction,
“data comprised of ‘label’ data and ‘content’ data,” is not.
Thus, we find that the Board correctly construed “field” in
the ’129 patent to mean “entries created for, at least, al-
phanumeric data or image data.”
    ICS argues that the term “field” in the phrase “identi-
fiable fields” means something different from its use in the
phrase “fields of the GUI.” We disagree. We have coun-
seled that “claim terms are normally used consistently
throughout the patent” such that the usage of a term in
one claim can often illuminate the meaning of the same
term in both the same claim and other claims. Phillips v.
AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en
banc); Gillespie v. Dywidag Systems Intern., USA, 501
F.3d 1285, 1291 (Fed. Cir. 2007). We see no basis in the
record for why “fields” should mean something different in
each of these phrases. Rather, we conclude that the
Board’s construction of the term “field” makes sense in
both phrases and reject all of ICS’s claim construction ar-
guments.
    Under the Board’s correct construction of “field,” we
find ICS’s remaining arguments unpersuasive. In partic-
ular, we find the Board’s findings as to how the claim lim-
itations involving the term “field” were disclosed in the
prior art supported by substantial evidence and accord-
ingly affirm the Board’s decision as to unpatentability of
the claims-at-issue.
                         AFFIRMED
INTEGRATED CLAIMS SYSTEMS, LLC v. TRAVELERS   5
INDEMNITY COMPANY


                         COSTS
   Costs to Appellee.